ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/26/21 wherein claims 1-9, 11-13, and 15-31 were canceled and claims 10 and 14 were amended.
	Note(s):  Claims 10 and 14 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/26/21 to the rejection of claims 1, 10, and 14 made by the Examiner under 35 USC 103 has been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejection is hereby WITHDRAWN.

ELECTION BY ORIGINAL PRESENTATION
Newly amended claim 10 is directed to an invention (species) that is independent or distinct from the invention originally claimed for the following reasons:  the species are distinct from those that were examined in the office action mailed 10/26/20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 (in part) is WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Applicant needs to cancel the withdrawn subject matter (see excerpt below).
Excerpt from Independent Claim 10

    PNG
    media_image1.png
    117
    583
    media_image1.png
    Greyscale

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

COMMENTS/NOTES
Claims 10 (in part) and 14 (in part) are allowable over the prior art of record.  In particular, the species of independent claim 10 (see excerpt below) are distinguished over the prior art because the prior art neither anticipates nor renders obvious the designated species.  The closest art is that of Lin et al (US 2015/0238641) which was cited in the previous office action.


Excerpt from Independent Claim 10

    PNG
    media_image2.png
    302
    746
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 3, 2021